Daniels, J.
There can be no question, as the proof was given concerning the identity of the relator as the person named in the warrant of the governor for his extradition to the State of Delaware, that the fact was proved by positive evidence upon the hearing. It has been urged, however, that he cannot be lawfully returned to that State to serve out the remainder of the period of imprisonment to which he was sentenced upon conviction of a crime after that period has expired, although he himself before its expiration escaped from imprisonment. Whether he may still be remanded to prison to serve the residue of his sentence, must depend upon the laws of the State of Delaware. Its authorities have acted in making the demand upon the Executive of this State for his extradition upon the view that the law of that State will authorize his continued imprisonment for the residue of the term to which he was sentenced.
Whether the law of that State will support that view or not *374is a matter to be litigated by virtue of a writ of habeas corpus issued to prevent the return of the relator to the State of Delaware. It is a matter to be exclusively litigated and determined in that State. The only questions which under the authorities seem to be open for inquiry in a case of this description, where the warrant is sufficient upon its face, as the warrant of the Executive in this case appears to be, are whether the relator is the person against whom the warrant has been issued, and whether, as a matter of fact, he is a fugitive from the justice of the State demanding his return. People ex rel. Nubell v. Byrnes, 33 Hun, 99 ; 2 N. Y. Crim. Reps. 398 ; Matter of Reggel, 114 U. S. 643.
And both these facts were properly determined against the relator upon the hearing of the return to the writ of habeas corpus. He is the person named in the warrant of the Executive of this State for his extradition, and he is a fugitive from the State of Delaware within the terms of the constitution and laws of the United States.
The order from which the appeal has been taken should be affirmed, the writ of habeas corpus dismissed, and the relator directed to be delivered to the agent of the State of Delaware, to be returned by him to that State.
Davis, P. J., and Beady, J., concur.